[exhibit1052020-06x3010xq001.jpg]
Exhibit 10.5 OTIS WORLDWIDE CORPORATION BOARD OF DIRECTORS 2020 ANNUAL
COMPENSATION DISTRIBUTION ELECTION FORM Upon election, non-employee members of
the Board of Directors receive annual compensation comprised of an Annual Cash
Retainer and an Annual Award of Deferred Stock Units (“DSUs”). The compensation
arrangements for non-employee Directors are as follows: Total Award Annual Cash
Annual DSU ($) Retainer ($) Award ($) Base Compensation 310,000 124,000 186,000
Directors elected after September 30, but before the next Annual Meeting,
receive half of the Base Compensation. Non-employee Directors serving in
leadership roles on the Board and/or its committees additionally receive the
following awards: Total Additional Additional Annual Additional Annual DSUs
Award ($) Cash Retainer ($) ($) Lead Director 35,000 14,000 21,000 Audit Chair
25,000 10,000 15,000 Audit Members 15,000 6,000 9,000 Compensation Chair 20,000
8,000 12,000 Nominations and Governance Chair 20,000 8,000 12,000 Directors
serving in multiple leadership roles will receive the additional awards
applicable to each role. If you make no election, you will receive a combination
of cash and DSUs as described above. If you would like to receive DSUs instead
of the cash that would otherwise be paid to you for the 2020-21 board cycle
(i.e., the period from the spin-off to the first annual meeting) please check
below:  100% Deferred Stock Units Upon retirement or termination from the
Board, I elect to receive distribution of my 2020-2021 DSUs in (please check
one):  15 annual installments  10 annual installments  A full and immediate
distribution of all shares The number of DSUs will be determined by dividing
your Annual DSU Award (including your Annual Retainer Award if you so elect
above) by the closing price of Otis common stock on the grant date. Fractional
DSUs will be credited to your account. All whole or partial DSUs will be
eligible for dividend equivalents equal to Otis’ declared dividend and will be
credited to your account as additional DSUs on the date the dividend is paid.
Upon retirement or termination from the Board, DSUs held in your account will be
converted into shares of Otis common stock and distributed to you, unless you
elected 10 or 15 annual installments, in which case DSUs will be converted to
shares of stock in accordance with the installment schedule. During the
installment period, the value of your account will not be taxable until each
installment distribution is received. In the event of your death before
distribution, the full value of your account will be distributed to your estate
unless a Beneficiary Designation form is on file. DSUs will be governed by the
terms and conditions of the Otis Worldwide Corporation Board of Directors
Deferred Stock Unit Plan. ________________________________
_______________________________ _______________ Signature Print Name Date Please
return by March 13, 2020 to: Chris Monteith at ***



--------------------------------------------------------------------------------



 